Citation Nr: 1815409	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable rating for service-connected scars of the throat and left side of the chest.


REPRESENTATION

Appellant represented by:	Barbara Lincoln, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018 the Veteran and his Spouse testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's representative was not present during the hearing but the Veteran elected to proceed with the hearing without her, but he is still represented by that person.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Service Connection Claims

The Veteran's claims file reflects that VA examinations have not been conducted for the Veteran's service connection claims regarding tremors and hypertension.  In the Veteran's January 2018 testimony he indicated that it was his belief that his tremors were the result of his in-service tracheotomy because he has experienced tremors ever since the surgery.  The Veteran's wife offered her own testimony that she has witnessed these tremors since they were married 35 years ago.  The Veteran's VA medical records indicate that the Veteran receives private neurological treatment for tremors.  The Board finds that this evidence requires a VA examination to obtain a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran also testified that he receives his treatment from Dr. P. but a review of the claims file does not include any private treatment records associated with his tremors.  Those records should be obtained on remand. 

Regarding the Veteran's claim for entitlement to service connection for hypertension the Veteran asserted that he believed that his currently diagnosed hypertension was secondary to his tremors.  If, and only if, service connection is warranted for tremors, the Board finds that a VA examination and opinion should be obtained to determine as to whether it is as likely as not that the Veteran's hypertension is causally related to, or aggravated by, his tremors. 

Regarding the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that the prior examinations and opinions provided in December 2016 are inadequate as they do not specifically comment on the Veteran's military occupational specialty (MOS) as a light infantryman.  The Board finds that, given the Veteran's MOS, noise exposure during service is conceded.  Therefore an addendum opinion must be obtained addressing this fact.  Alternatively, the Veteran testified that he believed his bilateral hearing loss and tinnitus were related to his tremors.  If, and only if, service connection is warranted for tremors, the Board finds that an addendum opinion should be obtained to determine as to whether it is as likely as not that the Veteran's bilateral hearing loss and/or tinnitus are causally related to, or aggravated by, his tremors.

II.  Higher Evaluation

The Veteran's claims file indicates that the most recent VA scar examination was conducted in September 2011.  In his January 2018 hearing the Veteran testified that he was experiencing symptoms associated with his scar such as pain when coughing, becoming horse, and intermittent difficulty swallowing.  This represents a new development in the Veteran's associated symptomatology from the previous examination.  Therefore, due to the passage of time since the most recent VA examination and the evidence of the worsening of the Veteran's scars, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his tremors (especially from the physician the Veteran identified in January 2018 testimony before the undersigned).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  Take all appropriate action to obtain the identified records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his tremors.  The claims file and copies of all pertinent records should be provided to the examiner for review.

Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's tremors had their onset in service or are causally related to service, specifically to include as due to his in-service tracheotomy?

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should adjudicate the claim of service connection for tremors because the other service connection claims are based on the theory that those disabilities are secondary to the tremors. 

4.  Thereafter, if, and only if, service connection is established for tremors schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the Veteran's hypertension.  The claims file and copies of all pertinent records should be provided to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by the service-connected tremors?

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated  by the service-connected tremors.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, obtain an addendum opinion from the May 2016 examiner (or, if unavailable, from medical professionals with appropriate expertise).  The claims file and copies of all pertinent records should be provided to the examiner for review.

If the examiner determines that such an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should answer and render an opinion on the following: 

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss and tinnitus had its clinical onset in service or is otherwise related to the Veteran's military service?

The examiner is informed that military noise exposure has been conceded.

(b)  If the answer to (a) is no, and if, and only if, service connection is established for tremors, is it at least as likely as not (a 50% or higher degree of probability that the Veteran's bilateral hearing loss and/or tinnitus was caused or aggravated by service-connected tremors?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected scars.  The claims file and copies of all pertinent records should be provided to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the scars.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner must specifically address the Veteran's testimony regarding symptoms associated with his scars. 

7.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




